Citation Nr: 0829775	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral plantar fasciitis, claimed as pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for a caesarean section scar.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia, right knee, claimed as arthritis, right 
knee. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1998 to March 
2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a November 2006 rating decision, the RO 
assigned 10 percent ratings for chondromalacia and a 
caesarean section scar, with the increased ratings being 
effective back to her original date of claim.

On the veteran's substantive appeal she requested a 
videoconference hearing before a member of the Board.  Such 
hearing was scheduled, but the veteran did not report.

The Board notes that the veteran withdrew her appeal her 
claims for service connection for tinnitus, tension headaches 
and a thyroid condition.


FINDINGS OF FACT

1.  The veteran's plantar fasciitis manifests in complaints 
of pain on use.

2.  The veteran's caesarean section scar manifests in 
complaints of tenderness or pain; however, the veteran's scar 
is on her abdomen, is less than 144 square inches, is stable, 
and does not cause a limitation of motion.

3.  The veteran's right knee chondromalacia does not manifest 
in a limitation of range of motion of flexion to 30 degrees 
or extension to 15 degrees, or recurrent subluxation or 
lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for plantar 
fasciitis have been more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5299-5276 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for a caesarean section scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.118, Diagnostic Code 7804 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for chondromalacia, right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
March 2006 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on her 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  A May 2006 statement of the 
case provided rating criteria pertaining to her feet, knee, 
and scar conditions.  The claim was last readjudicated in 
November 2007.

In any event, this appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 
73 FR 23353-56 (April 30, 2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  Moreover, in a 
March 2006 correspondence, the veteran indicated that she had 
no other relevant information or evidence to submit to 
substantiate her claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process providing release forms and 
participating in an informal conference with a Decision 
Review Officer.  She described her disability to VA examiners 
and the impact her disabilities have on her functioning.  
Thus, the veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Plantar Fasciitis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

The veteran's plantar fasciitis has been rated by analogy 
under Diagnostic Code 5276 pertaining to pes planus.  When 
there is no diagnostic code specific to the disability for 
which the veteran is service-connected, the service-connected 
disability is rated by analogy under a diagnostic code for a 
closely related condition that approximates the anatomical 
localization, symptomatology and functional impairment.  See 
38 C.F.R. §§ 4.20, 4.27 (2007).  

Under Diagnostic Code 5276, a 10 percent rating is assigned 
for acquired, moderate flatfeet, weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral; a 30 percent rating is assigned for bilateral, 
severe flatfeet, with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities; and a 50 
percent rating is assigned for bilateral, pronounced, 
flatfeet, marked pronation extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a. 
 
The veteran was afforded a VA examination during May 2005.  
The veteran claimed she had pain in her feet, worse with 
sitting or first thing in the morning when she can "hardly 
walk" for 10-15 minutes upon rising.  The veteran was given 
orthotic shoe inserts while in the military but they tended 
to make her feet worse so she did not use them.  On 
examination, there was no swelling of either foot; range of 
motion of both ankles was normal; there was slight tenderness 
to palpitation of the heel and the arch of both feet; on 
standing, she did not have pes planus; the alignment of the 
Achilles tendon was normal bilaterally; there was no abnormal 
wear of the clogs she was wearing; and she did not use any 
assistive devices.  The veteran was diagnosed with bilateral 
plantar fasciitis.  The examiner indicated that the veteran's 
foot disability did not interfere with her activities of 
daily living.  Additionally, the examiner indicated that she 
could not comment on increased pain with a flare-up without 
resorting to mere speculation.  A May 2005 radiological 
report indicates that the veteran had no abnormalities noted 
in her feet bilaterally.  

Concerning the information in the veteran's VA treatment 
records, an October 2005 treatment record indicates the 
veteran was complaining of bilateral foot pain for the 
preceding 1-2 years which began about 20 minutes after she 
began walking.  She also indicated that she had rolled her 
foot two days before and that she had left lateral foot pain 
as a result.  On objective examination, the examiner 
indicated that the veteran had full range of motion in her 
feet and ankles with no laxity noted; no ecchymosis; no 
edema; no erythema; and no loss of sensation to light touch.  
The veteran reported tenderness to palpitation of both 
plantar surfaces of the feet from the heel all the way to the 
metatarsal heads.  The examiner indicated that the veteran's 
symptomatology was not typical for plantar fasciitis but that 
it was a possibility and that the veteran would be fitted for 
arch supports.   Additional VA records dated from February to 
August 2007 indicate the veteran was seen for complaints of 
pain bilaterally in her feet.

The veteran was afforded an additional VA examination during 
December 2006.  The veteran indicated that her foot pain was 
sharp, aching and tender; additionally, she indicated the 
pain lasted 24 hours a day and was worse while she was on her 
feet.  She indicated a foot apparatus in which there was heat 
or vibration seemed to relieve the symptoms but it returned 
when she walked.  She took naproxen about once a week for her 
pain.  The veteran indicated she had flare-ups about twice a 
week.  The veteran indicated her bilateral foot disability 
did not interfere with her job because she did not walk 
around much as a school secretary.  She has not missed work 
due to flare-ups.

On physical examination, the examiner indicated that the feet 
and toes appeared normal; there was no abnormality of the 
arch; no hammertoes; no claw foot; her nails appeared normal; 
the skin appeared normal; pulses were reported as intact; 
insertion of Achilles tendon was normal; drawer test of the 
ankle was normal; eversion and inversion was normal; and 
range of motion was full in the right ankle.  There was a 
small callosity, irregularly shaped, 1/4 cm. x 1/4 cm. in 
diameter bilaterally on the plantar surface just proximal to 
the second toe which was not tender to palpitation.  The 
examiner noted there was manipulation of the distal foot 
without pain and there was no evidence of metatarsalgia; 
however, there was evidence of abnormal weight bearing.  
Flare-ups were reported as bilateral.  The examiner indicated 
that subjectively the plantar surface of the feet were 
positive when palpitated from the heels all the way up to the 
toes.  The examiner diagnosed plantar fasciitis.  The 
examiner indicated he was unable to list any objective 
abnormalities of the veteran's feet concerning her plantar 
fasciitis.  Additionally, he was unable to find any 
limitation concerning standing or walking based on objective 
evidence.    

After review of the evidence and resolving all doubt in the 
veteran's favor, the Board finds that the veteran's bilateral 
plantar fasciitis more nearly approximates a rating of 10 
percent since the award of service connection, based on her 
complaints of pain on use.  See 38 C.F.R. § 4.7; see also 
DeLuca, supra.  A higher evaluation is not warranted as there 
is no objective evidence of a marked deformity or indications 
of swelling on use.  The Board notes that the veteran's 
second VA examination noted callosities bilaterally; however, 
the veteran does not have pes planus, and the examiner 
indicated he was unable to list any objective abnormalities 
of the veteran's feet relating to her plantar fasciitis.  

The Board has considered other potential diagnostic codes, 
but finds that none would afford the veteran a higher 
evaluation based on the symptoms and objective findings shown 
in the record.  


Scar

The veteran's scar from her in-service caesarean section has 
been rated as 10 percent disabling under Diagnostic Code 
7804.  

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2007).  Scars may also be 
rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The veteran was afforded a VA examination during May 2005.  
She reported pain in her abdomen near her scar and occasional 
pain 2 or 3 times a month lasting 30 minutes if she slept on 
her stomach.  On objective examination, the veteran had a 
well-healed 14 centimeter scar without tenderness of the scar 
itself; no costovertebral angle or suprapubic tenderness; no 
ulcerations; no weeping; no crusting; and no bleeding.  Mild 
tenderness with deep palpitation over the scar was noted.  

The veteran was afforded an additional VA examination during 
December 2006.  The veteran reported her only symptom 
concerning her scar was pain when she bumped it or touched it 
suddenly.  The scar is described as in the lower mid abdomen, 
suprapubic area; horizontal; 12 centimeters in length and 0.2 
millimeters maximum in width; slightly hyperpigmented; no 
irregularity or atrophy of the scar; not shiny or scaly; 
minimal pain with palpitation of the scar; no adherence to 
underlying tissue; stable with no breakdown of the skin; no 
elevation or depression of the surface contour on 
palpitation; no underlying soft tissue loss or damage; no 
inflammation; no edema; no keloid formation; no limitation of 
motion or limitation of function caused by the scar.  

The Board has considered other potential diagnostic codes but 
notes that the scar involves the abdomen, is less than 144 
square inches (929 square cm), is stable, and does not cause 
limitation of motion.  Thus, Diagnostic Codes 7800 to 7803, 
and 7805 are not for application.  Thus, the veteran is 
appropriately rated under Diagnostic Code 7804, for which the 
maximum disability rating is 10 percent for pain or 
tenderness in the scar.  

Right Knee Condition

The Board notes that the veteran was granted a 10 percent 
evaluation for chondromalacia of the right knee by a November 
2006 rating decision.  The evaluation was granted under 5299-
5260.  See 38 C.F.R. § 4.20 (2007).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, 10 percent for flexion limited to 45 degrees, 
and zero percent for flexion limited to 60 degrees. 
 
Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, 10 
percent for extension limited to 10 degrees, and zero percent 
for extension limited to 5 degrees. 
 
The veteran was afforded a VA examination during May 2005.  
The veteran indicated that her right knee gave her pain 
daily, especially if she walked.  She used an ice pack and 
ibuprofen and received relief within one and a half hours.  
The veteran reported occasional swelling of her right knee 
but no redness or tenderness.  She used no assistive walking 
devices.  On objective examination, there was no tenderness 
to palpation, swelling, or heat of the knee.  Extension was 
reported as -8 degrees of extension and 115 degrees of 
flexion.  There was no instability or subluxation.  Range of 
motion did not cause any pain and repetitive motion did not 
change the veteran's range of motion.  There was mild 
crepitus noted.  The examiner indicated that she could not 
indicate decreased range of motion during a flare-up without 
resorting to speculation.  The veteran was diagnosed with 
chondromalacia.  

The veteran was afforded a second VA examination during 
December 2006.  The veteran indicated that her right knee 
hurt 4-5 times a week for a few hours each time which was 
worse in cold or rainy weather, or when she had prolonged 
standing or weight bearing.  The knee never locked or gave 
way.  The veteran reported that she had flare ups where she 
could not work.  However, she reported she could do her job 
as a school secretary since she did not have to do much 
walking.  The Board also notes that the examiner indicated 
that the veteran denied flare ups as such.  She also could do 
all activities of daily living unassisted.  The veteran used 
no assistive devices to walk.  

On objective examination, the right patellar tendon was 
objectively painful with the veteran frowning and commenting 
on the pain when pressure was applied.  Range of motion was 
noted as 0 to 80 degrees of active motion with pain, and 0 to 
90 degrees of passive motion with pain.  After repetitive 
motion, motion was reported from 0 to 66 degrees with pain.  
The Apley, Lachman and Drawer tests were normal.  The 
McMurray test was objectively positive with pain in both the 
orthodox right knee McMurray test and the reverse test.  The 
pain was reported as being towards the end of the motion with 
popping at that point.  The examiner noted that x-rays dated 
in May 2005 demonstrated narrowing of the medial joint space 
compartment.  An x-ray taken during December 2006 indicated 
the veteran did not have abnormality; also indicating the 
veteran did not have arthritis in her right knee.  A December 
2006 MRI result indicated that there was no evidence of 
ligamentous injury, no joint effusion or bone bruise and only 
a tiny Baker's cyst present.  The veteran was diagnosed with 
patellar tendonitis and patellofemoral syndrome of the right 
knee.  

Upon review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's right 
knee condition is not warranted.  That evaluation takes into 
account the veteran's complaints of painful motion.  However, 
the objective findings do not reflect limitation of flexion 
or extension to a compensable level under Diagnostic Codes 
5260 or 5261; thus, an evaluation in excess of 10 percent is 
not warranted under either Code.  It also follows that 
separate compensable ratings under those Codes is not 
warranted.  See VAOPGCPREC 9-2004.  

Additionally, as there is no objective evidence of 
instability or subluxation, a higher rating is not warranted 
under Diagnostic Code 5257, nor may a separate rating be 
assigned under that Code.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  

Finally, the Board has considered whether any other 
Diagnostic Codes would permit a higher evaluation, but finds 
that based on the evidence, none would provide a higher 
evaluation.  


Other Considerations

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's right knee, feet, or scar.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provide for greater or 
additional ratings for additional symptomatology; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an initial 10 percent evaluation for plantar 
fasciitis is granted, subject to the regulations applicable 
to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
a caesarean section scar is denied.  
	
Entitlement to an initial rating in excess of 10 percent for 
chondromalacia, right knee, claimed as arthritis, right knee, 
is denied. 





____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


